Citation Nr: 0622745	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-34 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
	

THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
right knee disability.

3.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel
INTRODUCTION

The veteran had active service from April 1973 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
denied entitlement to service connection for a cervical spine 
disability and bilateral ankle disability.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a cervical spine disability that is due to any incident 
or event in military service or the result of service-
connected lumbar spine disability, and degenerative disc 
disease of the cervical spine is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a right ankle disability that is due to any incident or 
event in military service or the result of her service-
connected right knee disability.

3.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a left ankle disability that is due to any incident or 
event in military service or the result of her service-
connected left knee disability.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service and is not secondary to 
service-connected lumbar spine disability, nor may 
degenerative disc disease of the cervical spine be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).  

2.  A right ankle disability was not incurred in or 
aggravated by service and is not secondary to service-
connected right knee disability.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  

3.  A left ankle disability was not incurred in or aggravated 
by service and is not secondary to service-connected left 
knee disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
this was done.  In March 2004, the RO sent the veteran a 
letter informing her of the types of evidence needed to 
substantiate her claim as well as its duty to assist her in 
substantiating her claim.  In addition, the discussions in 
the August 2004 Supplemental Statement of the Case (SOC) and 
June 2005 Supplemental Statement of the Case (SSOC) informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

Although the March 2004 letter did not explicitly ask the 
veteran to provide "any evidence in [her] possession that 
pertain[s] to her claim, see 38 C.F.R. § 3.159(b)(1), the 
March 2004 letter informed her that additional information 
and evidence was needed to support her claim and asked her to 
send the information and evidence to the RO.  The Board thus 
finds that the letter, alone, was sufficient to meet the 
VCAA's requirements.  Furthermore, however, the August 2004 
SOC contains the complete text of the VCAA implementing 
regulation at 38 C.F.R. § 3.159(b)(1), which contains such 
notice.  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, at 
1333.  

Together, the March 2004 letter, the August 2004 SOC, and 
June 2005 SSOC provided the veteran with a summary of the 
evidence, the applicable laws and regulations, a discussion 
of the facts of the case, and the basis of the denials.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, Social 
Security, and other pertinent agencies.  She was advised that 
it was her responsibility to either send medical records 
regarding treatment for her disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative have identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, to include arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.


A.  Cervical spine disability

The veteran contends that her current degenerative disc 
disease of the cervical spine is etiologically related to her 
service-connected lumbar spine disability.  

After carefully reviewing the evidence of record, the Board 
finds that, while it appears that the veteran has a current 
cervical spine disability, there is no competent and 
probative medical evidence indicating that her degenerative 
disc disease of the cervical spine is causally related to her 
service-connected lumbar spine disability.  

In March 2004, the veteran was afforded a VA examination in 
order to determine whether her cervical spine disability is 
secondary to her service-connected lumbar spine disability.  
After reviewing the claims file, noting the veteran's medical 
history of a lumbar spine disability, and examining the 
veteran, the VA examiner diagnosed the veteran with 
degenerative disc disease of the cervical spine and opined 
that it is "less likely than not" that her cervical spine 
disability is secondary to the service-connected lumbar spine 
disability.  Instead, the VA examiner stated that the 
veteran's cervical spine disability represented degeneration 
that comes with the aging process.  The Board acknowledges 
that the literal reading of the March 2004 VA examination 
report suggests the VA examiner opined that it is less likely 
than not that the veteran's cervical spine disability is not 
associated with her lumbar spine disease.  However, the Board 
finds that the examiner's opinion was meant to express that 
the veteran's cervical spine disability is not causally 
related to her lumbar spine disability because, in rendering 
his opinion, the VA examiner noted there is no evidence 
showing the veteran was treated for a cervical spine 
disability in service and that she reported that her cervical 
spine pain began only two years prior to the examination.  

The veteran was given an opportunity to submit evidence in 
support of her claim, and there is no competent medical 
evidence of record which links her cervical spine disability 
to her service-connected lumbar spine disability.  In fact, 
no medical professional has ever attributed the veteran's 
cervical spine disability to military service, including the 
service-connected lumbar spine disability.  See VA treatment 
records dated May 1999 to March 2004.  The only evidence that 
suggests the veteran's cervical spine disability is related 
to her lumbar spine disability is the veteran's own 
statements.  However, there is no indication that she has the 
requisite knowledge of medical principles that would permit 
her to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board has also considered whether the veteran is entitled 
to service connection on a direct or presumptive basis; 
however, as noted, the service medical records do not contain 
any complaints, treatment, or diagnosis related to a cervical 
spine disability.  In addition, there is no medical evidence 
showing the veteran was diagnosed or shown to have arthritis 
of the cervical spine within one year after she was 
discharged from service.  Therefore, service connection on a 
direct and/or presumptive basis is not warranted in this 
case.  See 38 U.S.C.A. § 1112, 1131; 38 C.F.R. § 3.303, 
3.307, 3.309.  

Based on the foregoing, the Board finds the veteran is not 
entitled to service connection for a cervical spine 
disability, to include as secondary to service-connected 
lumbar spine disability, and the benefit-of-the-doubt is not 
for application.  See Gilbert, supra.

B.  Right and left ankle disabilities

Due to the similar medical history and evidence related to 
the claims of service connection for a right and left ankle 
disability, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The veteran has asserted that she currently has a bilateral 
ankle disability that is due to her service-connected 
bilateral knee disability.  After careful review of the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the grant of service connection for a 
bilateral ankle disability, to include as secondary to 
service-connected bilateral knee disability.  

Review of the service medical records reveals that, on a 
February 1981 report of medical history, the veteran reported 
that she had ankle trouble manifested by occasional swelling 
and aching.  However, the associated report of medical 
examination does not show the veteran was found to have an 
ankle disability, and the service medical records are 
negative for any additional complaints, treatment, or 
diagnosis related to an ankle disorder.  In addition, there 
is no medical evidence showing the veteran complained of, was 
treated for, or was diagnosed with a bilateral ankle 
disability at any time after she was discharged from service.  
See VA treatment records dated from May 1999 to March 2004.  
Therefore, the Board finds that any bilateral ankle disorder 
manifested by swelling and aching during service was acute 
and transitory and resolved without any chronic, residual 
disability.  

In evaluating the ultimate merit of this claim, the Board 
notes there is no competent medical evidence of record 
showing the veteran has a current bilateral ankle disability.  
A March 2004 VA examination report reflects the veteran 
reported having pain in her ankles that began in October 
2003; however, physical examination of the veteran's ankles 
was normal as she demonstrated full range of motion and there 
was no evidence of redness, tenderness, or heat.  After 
reviewing the claims file and examining the veteran's knees 
and ankles, the VA examiner opined that the veteran's 
complaints of pain in her ankles represents aches and pain of 
the aging process, as opposed to her service-connected 
bilateral knee disability.  In rendering his opinion, the VA 
examiner noted the veteran did not have any ankle injuries in 
service and that, on physical examination, he saw no 
mechanical or physiological relationship to her knees that 
would cause pain in her ankles.  In addition, an April 2004 
x-ray of the veteran's ankles revealed no obvious bone or 
joint abnormality.  The Board notes that lateral views of the 
veteran's ankles were suboptimal due to improper positioning.  
Nonetheless, the Board finds there is no need to remand this 
claim for new x-rays of the veteran's ankles because there is 
no objective clinical evidence of record showing a current 
bilateral ankle disability.  

Without a current diagnosis of a bilateral ankle disability, 
the veteran's claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) ("absent proof of the existence of the 
disability being claimed, there can be no valid claim").  
The Board does not doubt the veteran sincerely believes she 
has a current bilateral ankle disability that is due to her 
service-connected bilateral knee disability.  However, there 
is no indication that she has the requisite knowledge of 
medical principles that would permit her to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu, supra.  

Therefore, the claims of service connection for a left and 
right ankle disability, to include as secondary to service-
connected bilateral knee disability, is denied and there is 
no reasonable doubt to be resolved.  See Gilbert, supra.


ORDER

Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
lumbar spine disability, is denied.

Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
right knee disability, is denied.

Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected left 
knee disability, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


